Title: To George Washington from Samuel Huntington, 20 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia April 20. 1781
                        
                        I am directed to transmit your Excellency the enclosed Copies of Letters, viz., one from his Excellency
                            President Reed to me, the other from Mr Fowler to President Reed, with the consequent Resolve of Congress of the 19th
                            Instant; directing that effectual Measures be taken to make Enquiry into & correct the Abuses therein mentioned
                            and for bringing the Offenders to condign Punishment.
                        This Mr Fowler is an Auditor appointed by Congress to settle public Accounts in that Quarter.
                        It may not be amiss to mention to your Excellency that it hath been suggested by Gentlemen of Character, that
                            Colonel Broadhead for some reasons is disposed to obstruct, rather than to aid Colonel Clarke in his present Expedition
                            to the westward, & prevent his Proceeding. How far the latter Suggestion, or those Facts mentioned in Mr Fowlers
                            Letter are well founded I cannot pretend to say. A proper Enquiry is necessary to ascertain those Matters; and I am firmly
                            perswaded your Excellency’s Prudence will direct to such Measures as that the Public may not suffer by flagrant Abuses,
                            and at the same Time no faithful Officers may be injured by ill founded Misrepresentations, if any such there be. I have
                            the Honor to be, with the highest Respect Your Excellency’s most obedient & most humble servant
                        
                            Sam. Huntington President
                        
                        
                            P.S. I have been Honourd with your Excellency Letters of the 12th & 14th instant.
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir
                                Pittsburgh 29 March 1781
                            
                            As a public servant and a citizen of the united states whose greatest ambition is to see them prosper, I
                                can no longer remain silent. Indeed I think I should be undeserving of the trust reposed in me were I not to be
                                explicit. For the indolence of public servants and the enormity of public abuses becomes more and more obvious.
                            We are here Sir reduced to a contemptible situation and I am afraid we shall soon appear in a disgraceful
                                one. For discipline is not only relaxed but totally neglected and private interest shamefully predominates over public
                                oeconomy The indians and quarter masters who are equally objects of the people’s jealousy and aversion are equally
                                indulged here from motives mean and unwarrantable. An indian trade is carried on in this department on principles
                                hitherto unknown to even our enemies in their lost and corrupt state. Under the auspices of our Commandant his harlot
                                purchases furs and peltries from the savages which are paid for with liquor, salt &c. from the commissaries
                                store and sold for cash: and though this trade must be allowed to be snug, safe and profitable yet it is degrading, is
                                unworthy of imitation and ought to be reprobated.
                            At the head of the quarter master’s department we have a grovelling ignorant man; but as he is servile
                                and knowing and an adept in taking advantages in jobbing & making
                                bargains he appears to be principal confidant. While David can catch an
                                advantageous private bargain Daniel can smile at public calamity. And while the people are
                                complaining and almost ready to revolt, both can fatten on their distresses. These gentn Sir are
                                largely concerned in the land jobbing way. Their credit and connextions extend far and near and however unbecoming
                                such conduct may be particularly by men who have public money to account for nothing else seems attended to.
                                    Indians have not only been countenanced but public criminals secured through
                                base and interested motives. Hence Congress have been misled. With all due respect to that honorable body while they
                                were bestowing commissions on savages the state of Pensylvania judged right by offering a bounty for their scalps.
                            Colonel Broadhead has not only rendered himself universally obnoxious to the people but also to many of
                                his officers, who have refused for these twelve months past to dine or associate with him on
                                account of his conduct, and what was then deemed only a suspicion is now rendered a fact. Nay some of his officers
                                have charged him with sporting with public money and tho’ he has on the
                                one hand treated them with indignity they have on the other applied for a court of enquiry but
                                nothing is done. The officers are eager for a hearing and the commandant seems to sit silent under
                                the reproach.
                            To enumerate to your excellency all the abuses & grievances here would be an endless task, I
                                shall however endeavour to point out a few of them and their causes.
                            Respecting commanding officers their expences are at present unlimited. By the single
                                dash of a pen a commandant can make all fly before him. Thus the public stores are made not only subservient to his
                                will, but caterers to his passions. By which means the safety and happiness of a country depends on individuals. False
                                and destructive policy. In the british service Sir, there are many abuses, yet nothing of this kind can arise—With
                                respect to the quarter masters department, it is a ruinous & destructive one. For having neither check nor
                                controul of any kind they are enabled to ship the public at pleasure and make just what sum of money they deem
                                necessary. Our Assistant D.Q. Master Mr Duncan tho’ he can scarce write his name can employ
                                just as many teams, artificers, labourers and workmen of all kinds as he thinks fit not for the benefit of the public,
                                but the benefit of he that employs them, for the benefit of the very scum of America who
                                seem to be destitute of all kind of knowledge as well as principle but that of amassing wealth. The assistant Qr
                                Master has his forms, his assistants have theirs and for aught I know some of his waggoners, where their horses are
                                employed in the summer season; and in the winter when agriculture is at an end and teams can do little from the
                                shortness of the days and the depth of the roads, they are whipped into the public service, and while they are
                                fattened and made sleek at public expence the poor continental horses are left to gnaw their hoofs & die in
                                ditches. Public waggons, public geers and public artificers are employed for the private emolument of these men. Here
                                your excellency may behold a public carpenter employed in mending & repairing the quarter masters waggons, for
                                the use of which waggons he charges the public a high price—And the public blacksmiths shoeing his horses making and
                                repairing his plough irons as well as all kind of husbandry utensils, while many of the soldiery are employed in
                                clearing his lands. Not only his land is cleared but houses are repaired & built and he puts what price he
                                pleases on his timber. Even an artificer (a destructive bee of the quarter master’s hive) has built a dwelling house
                                with other conveniencies in the face of the garrison while he and his wasps were receiving high pay from the public
                                & I believe double rations. And such hirelings as these shall even have their hirelings put on pay and rations
                                by an assistant to a D.Q. Master and employed on their farms for weeks I believe I may say months together. So that
                                every species of abuse and low peculation is practised that the art of man can invent. And while such public nuisances
                                as these can not only supply themselves but their creatures & connections with every necessary and convenience,
                                many who are entitled to attention from those gentry by resolutions of Congress are totally neglected. The abusers of
                                public confidence, may it please Your Excellency, are linked together in a chain of iniquity. One delinquent makes
                                many until they are encreased without end. And indeed, Sir, I have often observed in my Rubbs through life that mean
                                abilities are often attended with craft and he that knows nothing else knows how to be cunning So that besides An Auditor of Accounts an inspector of abuses is necessary in this department.
                            Your excellency will readily ask how such barefaced abuses can possibly arise without the knowledge of
                                the Commandant? How can an assistant to a D.Q. Master and his assistants employ their own teams in the face of a
                                resolution of Congress? Is it not the duty of a commanding officer to be as careful of public property as his own? For
                                my own part, Sir, I have ever thought so and that there cannot be a greater mark of virtue in a public servant than
                                public oeconomy. But when a commanding officer & an assistant D.Q.M. become conjoint & connected it
                                answers all these questions. It explains the whole & leaves nothing a mystery. The interest of the one becomes
                                the interest of the other, and the interest of the public seems never to come under the consideration of either. With such
                                public servants a country cannot prosper unless they are bitted and bridled like untamed colts.
                            To remove the abuses enumerated and prevent them in future I beg leave to offer to your excellency the
                                following hints.
                            Relieve the commandant and discharge the quarter master. Indeed we can only act defensively in this
                                quarter. And if a proper defensive plan was adopted, which is the only plan that can be adopted, that can either
                                afford security or protection to the people the whole hive of wasps might be discharged and the public stores
                                delivered to the care of capt. Ferrel deputy field commissary who is a gentleman and worthy of
                                trust; and all artificers that may be found absolutely necessary for the public service to be employd by the said
                                field commissary & to be under his directions, by which means much treasure will be saved to the public.
                            Officers who are entitled to horses to find their own horses as well as forage & to be paid for
                                the latter. This is very practicable here & I make no doubt but the officers, those excepted that are
                                connected with the quarter master, would be better satisfied than in the manner they are now supplied.
                            The fire wood necessary for the department to be found by contract which I am convinced I could have done
                                here at one fourth the present expence.
                            Public stores and public money to be held sacred and by all means to fix an allowance for commanding
                                Officers.
                            The above remedies on trial would I am convinced be found specific ones. But if it may be thought
                                necessary that an assistant to a D.Q. Master and a swarm of his leeches are to be continued here I would beg leave to
                                recommend such for that employment as have no farms in the neighbourhood and that his accounts should be audited on
                                the spot: and for the benefit of the public I will with pleasure if agreeable take that trouble upon myself &
                                report to the respective Auditors. I can assure your excellency that these gentry are so accustomed
                                to low cunning that they are not at a loss in putting a gloss of Justice and authenticity on the
                                face of their accounts by well arranged vouchers, solemn affidavits and I know not what else
                                besides which must naturally be admitted below and can only be detected here. I have many things in
                                my eye which I cannot communicate to your excellency and what cannot be discovered by the most
                                discerning & circumspect without being on the spot. As I conceive it to be the duty of
                                every honest public servant to detect abuses as well as give information thereof to those who may have it in their power to correct & prevent them I have thought it mine to trouble your
                                excellency with this letter which exhibits in unexaggerated detail of the disorders in the west
                                and in doing so I hope I shall not be by the virtuous & patriotic deemed officious. They are of a dangerous
                                & infectious nature & I hope a specific remedy will soon by employed.
                            I beg leave to assure your excellency that the public good is all that I have in view by the letter. I bear
                                resentment normally to no man. But I cannot see America in some measure
                                conquering her self and strengthening the hands of our enemies by the depravity
                                of public servants, without indignation: And I should ill deserve the opinion which I flatter myself your excellency
                                entertains of me were I either to be intimidated by power or restrained by any other motive from giving you this
                                information. For as a great author observes "The enjoyment of liberty and even its support and preservation consists
                                in every man being allowed to speak his thoughts and lay open his sentiments." Yr excellency’s most Obedient &
                                most humble Servt
                            
                                (signed) A. Fowler
                            
                        
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir
                                In Council Philadelphia April 18. 1781
                            
                            In answer to your excellency’s favour of this morning enclosing general Washington’s letter respecting
                                fort pitt, I beg leave to inform you that proper measures were taken last fall to have meat salted at fort pitt Cattle
                                were purchased in the adjoining counties of Virginia and salt sent up to that post, but some obstruction arose to the
                                cattle going out of Virginia which was not got over till this spring, when twenty eight head were sent, but in a
                                different condition than they should have been. Col. Broadhead made a representation to us about the same time and of
                                the same nature as that to the general upon which every step in our power has been taken and we hope by this time Mr
                                Duncan’s exertions and the money with which we supplied him have relieved not only the wants but the apprehensions of
                                the garrison. As to flour and spirits there never has been any want. In this respect Col. Broadhead’s representation
                                is too unqualified I must also beg leave to remark to your excellency that until the last requisition of Congress,
                                beef was not comprized in the articles required from this state. Our whole exertion therefore was made on the other
                                articles and when we inform your excellency that in the course of a few months six thousand and fifty four pounds
                                fourteen shillings and one penny state money, when the purchases could be made with it nearly at a par with gold
                                & silver, was sent to furnish the supplies of the garrison, and one thousand pounds lately we presume it will
                                appear that this important post has not been neglected.
                            Whether these supplies have been furnished or applied with due oeconomy and care we cannot determine, but
                                the Council have thought it proper to send the enclosed letter in this subject for the information of Congress. The
                                writer is an Auditor of the public accounts and deemed a man of character and intelligence. We are sorry to add that
                                the information of the inhabitants of that part of the country corresponds in some degree with several particulars in
                                the letter. I am with much respect Your excellency’s Most obedient and very humble Servt
                            
                                (Signed) Jos: Reed
                                President
                            
                        
                        
                    